Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is to acknowledge the receipt of applicant’s “Arguments/Remarks with amendment after Final rejection” filed on 04/26/2022. 

Status of Claims
Claims 13 and 16 have been cancelled; Claims 1-8 are withdrawn from consideration as non-elected claims, Claim 9 has been amended;  and Claims 9-12 and 14-15 remain for examination, wherein claim 9 is an independent claim.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to applicant, an amendment may be filed as provided
by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 1-8 have been cancelled since these claims directed as non-elected claims (apparatus claims).

Status of the Previous Rejections
The previous rejection of 9-12 and 14-15 under 35 U.S.C. 103 as being unpatentable over Sherwood (US 3514280, thereafter US’280) in view of Sherwood (US 6,652,802 B2, thereafter US’802) is withdrawn in view of the applicant’s “Arguments/Remarks with amendment after Final rejection” filed on 04/26/2022.

Allowable Subject Matter
Claims 9-12 and 14-15 are allowed. 
The reason for the allowance as following:
Regarding the instant independent claim 9, the Applicant has added the allowable subject matter in the previous claim 16 into the instant independent claim 9 and claim 16 has been cancelled. It is noted that the recorded prior art(s) does not specify the claimed calculation and comparison steps as claimed in the instant claim. Since claims 10-12 and 14-15 depend on claim 9, these claims are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on statement of Reason for Allowance”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734